Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10,797,265 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment
2.	The Amendment with the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
3.	Claims 1-6 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-6 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising the first organic protection layer is sandwiched by the first conductive layer and the second conductive layer in the curved portion, the first conductive layer is directly in contact with the second conductive layer in the first portion and the second portion, in combination with the remaining claimed limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897